      Case 1:19-cv-00105-BSM-JTK Document 44 Filed 05/06/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LISA RYAN MURPHY                                                            PLAINTIFF
ADC #760343

v.                        CASE NO. 1:19-CV-00105 BSM

TONI BRADLEY, et al.                                                     DEFENDANTS

                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney [Doc. No. 39] has been received. After careful review of the

record, the RD is adopted. The motion for summary judgment [Doc. No. 31] is granted.

Defendants Stieve, Baiza, Williams, and Gardner are dismissed without prejudice. Murphy’s

claims against defendants Hughes and Hutchinson are limited to the dates and subject matter

set forth in the RD, see Doc. No. 39, at 7–8.

       IT IS SO ORDERED this 6th day of May, 2020.



                                                   UNITED STATES DISTRICT JUDGE
